—Order, Supreme Court, New York County (Carol Huff, J.), entered December 5, 1991, which granted plaintiff’s motion to the extent of granting summary judgment as to liability on the fourth cause of action, severing the issue of damages with respect to the fourth cause of action from the remaining claims in the complaint, and setting that matter down for an assessment of damages, unanimously affirmed, with costs.
The IAS Court properly determined that defendant failed to establish an issue of fact with respect to its breach of a clause in a lease entered into with plaintiff, requiring defendant to repair a certain machine critical to the successful operation of plaintiff’s business. Thus, summary judgment was properly granted.
Defendant’s claim that the lease must be viewed in the context of the larger business arrangements of the parties is without merit given the absence of support in the papers *365defendant submitted on the motion. Concur—Rosenberger, J. P., Ross, Asch and Rubin, JJ.